DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial navigation system” in claim 416 with specification support in published paragraph [0432] and “remote device” in claim 417 with support at [0313].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 411 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim refers to a “support” comprising plastic. However, the claimed “support” appears to correspond to support 2602 in Fig 26. Published paragraphs [0304, 0317] do refer to a support having plastic, but this support appears to be in reference to the claimed “mount”, even though it is called a ‘support’ in these paragraphs. In other words, the portion comprising plastic corresponds to the paddle/mount and not to the support 2602.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 406-420 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 406, line 5, it appears ‘contacts’ should be ‘is configured to contact’ to clearly set forth the relationship between the mount and the subject

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 406-410, 412, and 418-420 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore et al (US Pub 2004/0122322 -cited by applicant).
Re claim 406: Moore discloses an apparatus, comprising:
a support [0017, Fig 1A; see support 136 which includes a horizontal portion to which a lower paddle 128-2 is attached as well as a vertical portion (see the rectangular portion that handle 132 is attached to];
a mount physically coupled to the support [0017, Fig 1A; see the upper paddle 128-1 along with layer 220 of the paddle 128-1]; and
ultrasound elements physically coupled to the mount [0017; see the transmitting and receiving elements];
wherein the mount is moveable relative to the support such that the mount contacts a subject being ultrasonically imaged [0017; wherein the paddle 128-1 is moved vertically such that the paddle 128-1 and layer 220 contact a subject].
Re claim 407: The mount is configured to be moveable relative to the support by sliding [0017; wherein the vertical movement to compress the upper paddle against lower paddle 128-2 is performed by sliding the upper paddle for compression].
Re claims 408, 409: The support is configured to provide a force directed toward the subject, during which a compression fit of the mount is provided to the subject [0017; in a similar manner to instant Fig 26 with rigid support 2602, the support 136 is fixed along with the lower paddle 128-2 to compress the patient’s breast, which also provides a force toward the subject].
Re claim 410: The support is a rigid support [0017; see rigid structure 136].
Re claim 412: The mount is flexible such that the ultrasound elements conform to the subject [0023; see mount portion layer 220 that is flexible and conforms to a subject; 0028; see also bladder that is a portion of the paddle/mount and which conforms to a subject]. 
Re claim 418: The apparatus is configured to determine a position and/or orientation of the mount based on ultrasound data collected by the ultrasound elements [0039; see the rendering that provides position and orientation information].
Re claims 419, 420: The apparatus comprising a bag filled with gel or liquid and coupled to the mount and a bolus comprising a material having substantially a same impedance as that of human tissue and coupled to the mount. [0028; see bladder 312 that is filled with a gel/liquid/bolus that is acoustically matched for transmission to human tissue].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 411 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore, as applied to claim 406, in view of Dines et al (US 6,574,499).
Re claim 411: Moore discloses the support 136 but does not disclose that it comprises plastic. However, Dines teaches of a mammography apparatus including a paddle compression structure wherein plastic is used as a material for a support (col 6, lines 60-63; see the polycarbonate plastic). It would have been obvious to the skilled artisan to modify Moore, to configure the support with plastic as taught by Dines, as such is a well known material used in compression structures and such would allow sufficient force/compression.

Claim 413 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore, as applied to claim 406, in view of Wagner (US Pub 2010/0063397 -cited by applicant).
Re claim 413: Moore discloses the that ultrasound elements and receiving circuitry are integrated on a single substrate [0023, 0025; see the single substrate and the amplifiers used for reception] but does not disclose transmitter circuitry also integrated on the substrate. However, Wagner teaches of a transducer array with a waveform generator 16 integrated on a substrate [0025, 0027; see the generator 16 used for transmission]. It would have been obvious to the skilled artisan to modify Moore, to integrate transmission circuitry as taught by Wagner, as such is a well known to be arranged for transducer arrays and would facilitate transmit focusing.

Claim 414 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore, as applied to claim 406, in view of Huang (US Pub 2009/0141592 -cited by applicant).
Re claim 414: Moore discloses that ultrasound data is communicated with reconstruction hardware [0039], but does not disclose that the communication is wireless. However, Huang teaches of telemetric sensing using cMUTs wherein the ultrasound data is communicated wirelessly [0023; see the wireless transmission of data] It would have been obvious to the skilled artisan to modify Moore, to communicated wirelessly as taught by Huang, in order to transfer data efficiently without the need for physical connection.

Claims 415-417 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore, as applied to claim 406, in view of Medan et al (US Pub 2003/0181806 -cited by applicant).
Re claim 415-417: Moore discloses determining position and orientation but does not disclose the position and orientation are detected with a sensor, which information is then delivered to a remote device. However, Medan teaches of an ultrasound positioning system including a sensor 16 fixed to transducer 14 to determine position and orientation, wherein the sensor is an accelerometer [0032; see the miniature accelerometer]. The information is then delivered to a remote device [0035; see communication path 28 to remote processor 18]. It would have been obvious to the skilled artisan to modify Moore, to use a sensor as taught by Medan, as such is a well known manner in which to determine position and orientation of a transducer coupled to a mount in order to provide accurate location/orientation information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793